Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 11/20/20 is acknowledged.  Claims 1-2 and 5-20 are pending. Claims 9-17 are withdrawn without traverse in the reply filed on 9/6/19.  Claims 1-2, 5-8 and 18-20 are under examination.
Response to Reply
Claim Objections
In light of applicant’s claim amendments, the prior claim objection of claim 5 is withdrawn. 
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments and arguments, the prior rejection of claims 2, 5, 6, and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2, 5-6 and 18-19 are rejected under 35 U.S.C. 103 as obvious over DeWitte et al. (“DeWitte,” US Pub. No. 2013/0295597, previously cited) in view of Downie (US Pub. No. 2015/0107679, previously cited).
As to claim 1, DeWitte discloses a reaction monitoring system, the system comprising: a reaction vessel (e.g., container, 122; [0158] et seq.) comprising an outlet (e.g., fluid moves from container to pump, 124, thus, reaction vessel essentially has an outlet; [0158] et seq.); a quantitation unit (e.g., pump 124 or valve 126a,b) coupled to the outlet and configured to introduce internal standard and solvent into a reaction mixture flowed from the reaction vessel; one or more ion generating devices (e.g., ionization source, 140; [0182] et seq.) that receive flow from the quantitation unit via one or more channels (see channels and/or conduits in e.g., fig. 4B) connected between the quantitation unit and the one or more ion generating devices; and a mass spectrometer (e.g., mass spectrometer station, 112, [0182] et seq.) that receives ions from the one or more ion generating devices. 
Regarding claim 1, while DeWitte discloses varying pressure may influence the rate at which some components elute, [0158]; The working fluid pressure may vary between systems and experiments, [0165]; volume of fluid is ejected from outlet 1302, [0167]; and A gas, typically an inert gas, such as N2, is supplied to the gas conduit at 
As to claim 2, DeWitte discloses a pump which inherently or essentially has inlets to allow fluid to enter and/or exit the pump (e.g., [0158] et seq.; figs. 9A-G); and a valve which inherently or essentially has inlets (e.g., [0149] et seq.; figs. 10A-B) to allow fluid to enter and/or exit the valve. 
As to claim 5, DeWitte discloses pumps (plurality of 124) which inherently or essentially has inlets and outlets to allow fluid to enter and/or exit the pump (e.g., [0158] et seq.; figs. 9A-G); and valves (126a, 126b) which inherently or essentially has inlets and outlets (e.g., [0149] et seq.; figs. 10A-B) to allow fluid to enter and/or exit the valve.  See also fig. 4B. 

As to claim 18, see claim 1 above.  As to the claimed “actuator” which is coupled to the ion generating device, see e.g., [0106] et seq.
As to claim 19, see e.g., [0187] et seq.
Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeWitte in view of Downie, as applied to claim 1 above, and further in view of Cooks et al. (“Cooks,” US Pub. No. 2013/0280819, previously cited).
See DeWitte and Downie supra.
As to claim 7, while the modified DeWitte does not specifically disclose an inductive charging electrospray ionization, DeWitte discloses electrospray ionization, and other ionization methods may be used and are generally known in the art in e.g., [0183] et seq.  Cooks discloses an ion generating device is configured for inductive charging electrospray ionization (e.g., [0043] et seq. of Cooks).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to specifically utilize an inductive charging electrospray ionization because it allows droplet creation to be synchronized with the opening of the sample introduction system (e.g., [0043] et seq. of Cooks). 
	As to claim 8, while DeWitte discloses an ion generating device coupled to an actuator (e.g., [0106] et seq.), additional reaction vessels (see multiple containers in fig. 4B), DeWitte does not specifically disclose an additional ion generating device.  Cooks discloses a nanospray emitters array in e.g., see fig. 14b and [0032] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date 
As to claim 20, while DeWitte discloses electrospray ionization, and recognizes other ionization methods may be used and are generally known in the art in e.g., [0183] et seq., DeWitte does not specifically disclose a rotary stage for the ion generating device, and an electrode positioned proximate to the rotary stage.  Cooks discloses a rotary stage that holds the nano spray emitters array, and an electrode near the rotary stage (e.g., fig. 14a, [0020] et seq.).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a rotary stage and have an electrode nearby because it allows the sample to be efficiently analyzed in a circular or linear mode (e.g., [0071] of Cooks).
Response to Arguments
Applicant's arguments filed 11/20/20 have been fully considered but they are not persuasive. 
Applicant’s argues: 
“Downie merely reports a gas outlet 722 associated with a general pressurized system. The fact that the system is computer controlled for release of the gas does not change the fact that Downie merely reports a pressured system with a gas outlet. Downie does not disclose or suggest a quantitation unit of any type. Importantly, Downie does not disclose or suggest the gas outlet being associated with any specific mixing element of his system for pressure control. In fact, Downie’s gas outlet is entirely separate from any mixing component of his system. Even more importantly, Downie does not disclose or suggest a quantitation unit comprises one more gas outlets that release pressure from within the quantitation unit.”  

The Office respectfully disagrees.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the rejected claim language recites, “the quantitation unit comprises one or more 
Applicant’s argues: 
“This description of DeWitte’s multi-port system is completely silence and does not contemplate gas build-up within his system. It is not necessary and always true that a gas outlet would be associated with this multi-port system simply because the system is pressured and includes a gas inlet. The gas-out, if it even exists, could be anywhere in DeWitte’s system.
The teaching in Downie do not provide any guidance to the skilled artisan that a gas outlet needs to be associated with the mixing unit. In fact, it would appear that DeWitte contemplates an entirely different approach in which the ionization source provides the gas-out in DeWitte’s system (See Figs. 4A-B and associated description), which is entirely different from the pending claims and clearly fails to disclose or suggest a quantitation unit that comprises one more gas outlets that release pressure from 

Therefore, any modification to DeWitte to place the gas outlet in another location is nonsensical as DeWitte himself already contemplates how to regulate pressure in his device and does so through any entirely different approach and mechanism as the Office Action tries to suggest. If the device of DeWitte already provides an approach of how to release gas from the system, the skilled artisan would have no motivation to seek to modify that device to solve a problem that the device already solves.”  

The Office respectfully disagrees.   During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, unless a term has been given a special definition in the specification.  See MPEP 2111.  Here, the combination of DeWitt and Downie properly read on the claimed quantitation unit because the term, “quantitation unit” has no special definition in applicant’s specification, and thus “quantitation unit” is interpreted under the broadest reasonable interpretation standard (BRI).  The combination of DeWitt and Downie properly read on the claimed “quantitation unit” under the BRI standard because the claim only requires the term to structurally comprise one or more gas outlets, and to be capable of performing the intended use claim language, which includes the “configured to” claim language.  DeWitte and Downie discloses a quantitation unit capable of performing the “configured to” claim language because DeWitte discloses in fig. 4B, a sample preparation station and a sample analysis station of the automated sample preparation and analysis system of FIG. 1A, which comprises internal standards in e.g., [0107], and solvent(s) into a reaction mixture flowed from the reaction vessel in [0182] et seq.  Also see fig. 19 and [0295] et seq., for example, of Downie.  Furthermore, as explained above, Downie discloses the claimed, “one or more gas outlets that release pressure from within the quantitation unit.”  Thus, the combination of DeWitte and Downie properly reads on the rejected claim language, “one or more gas outlets that release pressure from within the quantitation unit.”  
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



2/23/21